DETAILED ACTION
Status of Claims:
Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5, 7, and 9 are objected to because of the following informalities:  The claims state “According to the claim… of a method…” this phrasing is not clear and should be “The method according to claim…”.  Appropriate correction is required. Claim 7 is further objected to. The claim states “which is characterized in the specific conditions…are as follows…” This phrasing is not clear and should be, for example “wherein the step of calcination of the magnesium carbonate solid comprises; raising the temperature of the magnesium carbonate solid to…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Lines 2-3 refer to “the solution,” line 3 refers to “the reactor”, line 3 refers to “the magnesium ion”, line 4 refers to “the solid phase”, line 4 refers to “the production”, line 4 refers to “the magnesium carbonate solid”, line 5 refers to “the lithium ion” and line 5 refers to “the liquid phase.” There is insufficient antecedent basis for all these limitations within the claim.
	Line 5 states “realizing the efficient separation…” The term “realizing” renders the claim indefinite because it is not clear if “realizing” is intended to be an additional step or the result of the preceding steps. 

Regarding Claim 2:
	The claim states “which is characterized in the detailed steps as follows…” This limitation renders the claim indefinite because it is not clear if it is further limiting steps in claim 1 or adding additional detailed steps. 
	The claim states “Adding urea into the brine to form a solution…” This limitation renders the claim indefinite because claim 1 already requires a step of adding urea and “the solution.” It is not clear if this limitation is referring to the same step of adding urea and if “a solution” is “the solution” of claim 1.
	The claim contains a period between “solution” and “The concentration.” Claims cannot contain multiple sentences. 
	The claim states “The concentration of urea is 1-10 mol L-1”. It is not clear if this is the concentration of urea in the solution after being added to the brine or the concentration of urea in the material (a urea solution or urea mixture) added to the brine.
	The claim states “the molar concentration ratio…is in the range of 1:2-1:8.” The term “in the range of” is indefinite because it is not clear if it includes concentration ratios greater than or less than 1:2 and 1:8 or is limited to 1:2-1:8.
	The claim refers to “a stainless steel reactor lined with…” It is not clear if this is “the reactor” of claim 1 or a different reactor.
	The claim states “to conduct hydrothermal reaction…” It is not clear if this is the same hydrothermal reaction of claim 1 or a different reaction.
	Line 9 refers to “the solid/liquid”. There is insufficient antecedent basis for this limitation within the claim. 
	Lines 9-10 refer to “the solid product”, line 10 refers to “the filtrate”, line 11 refers to “the white powdered magnesium carbonate solid” and line 12 refers to “the high-efficient separation”. There is insufficient antecedent basis for these limitations within the claim. 
	The claim states “ the lithium ion remains in the filtrate to achieve the high-efficiency separation.” This limitation renders the claim indefinite because it is not clear if there is an additional step of high-efficiency separation that requires the lithium ion to remain in the filtrate or if the high-efficiency separation is the result of the filtration step.

Regarding Claim 5:
	The claim refers to “the obtained magnesium carbonate solid.” There is insufficient antecedent basis for this limitation within the claim and it is not clear if it is the same as the “white powdered magnesium carbonate solid” of claim 2 or not. The claim refers to “the mixture”.  There is insufficient antecedent basis for this limitation within the claim.
	The claim states “the obtained magnesium carbonate solid is…or the mixture of two phases.” It is not clear if “the mixture of the two phases” is limited to a mixture of the two forms of magnesium carbonate claim or something else. 

Regarding Claim 6:
	The claim refers to “the solution”, “the reactor”, “the magnesium ion”, “the solid phase”, “the production”, “the magnesium carbonate solid”, “the lithium ion”, and “the liquid phase”. There is insufficient antecedent basis for these limitations within the claim.
	Line 5 states “realizing the efficient separation…” The term “realizing” renders the claim indefinite because it is not clear if “realizing” is intended to be an additional step or the result of the preceding steps. 
	There is a period between “lithium” and “Finally” in line 6. A claim can only contain one sentence. 

Regarding Claim 7:
	The claim states “raising the temperature to…” This limitation renders the claim indefinite because it is not clear what temperature is being raised. 
Regarding Claim 8:
	The claim refers to “the battery-grade lithium carbonate”, “the solution”, “the reactor”, “the magnesium ion”, “the solid phase”, “the production”, “the magnesium carbonate solid”, the lithium ion”, and “the liquid phase”. There is insufficient antecedent basis for these limitations within the claim. 
	The claim states “the battery-grade lithium carbonate is obtained by direct concentration and precipitation”. This limitation renders the claim indefinite because it is not clear what the object of the direct concentration and precipitation is. It is further not clear what “direct concentration” is limited to.

Regarding Claim 9:
	The claim states “its character is the specific preparation steps”. The phrase “its character” renders the claim indefinite because it is not clear what “character” is being referred to. 
	The claim refers to “the specific preparation steps”, “the filtrate”, “the solid/liquid”, and “the solid.” There is insufficient antecedent basis for these limitations within the claim. 
	It is not clear if the steps provided in claim 9 are further limiting the “direct concentration and precipitation” step of claim 8 or if they are additional steps.

The remaining claims are indefinite as they depend from an indefinite claim. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable in view of the closest prior art, Liu et al (CN 106745102, English machine translation provided) and Zhong et al (CN 1335263, Abstract cited in IDS). The prior art does not disclose precipitating magnesium carbonate from salt lake brine after adding urea to the salt lake brine (to form a solution) and placing the solution into a reactor for a hydrothermal reaction, wherein the lithium ion remains in the liquid phase. Lui teaches the separation of magnesium and lithium from salt lake brine comprising the addition of urea. However Lui teaches that magnesium is removed prior to the addition of urea (see pg. 2 step b1) and that lithium carbide is precipitated after the addition of urea and a hydrothermal reaction (see pgs. 2-3, steps S2). Zhong teaches precipitating magnesium from salt lake brine and the separation of magnesium and lithium (see abstract). However, Zhong does not teach the addition of urea. It would not have been obvious to one skilled in the art to add the urea of Lui to the precipitation step of Zhong because there is no teaching in this or related arts that the urea will aid in the precipitation of magnesium over lithium.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/1/2022